HOLLAND & HART LLP Exhibit 5.1 June 30, 2015 Board of Directors Scott’s Liquid Gold-Inc. Re: Scott’s Liquid Gold-Inc. Registration Statement on Form S-8 Gentlemen: We have acted as special Colorado counsel for Scott’s Liquid Gold-Inc., a Colorado corporation (“Scott’s Liquid Gold”).We are furnishing this opinion at your request in connection with the filing by Scott’s Liquid Gold of a Registration Statement on Form S-8 (the “Registration Statement”) with the United States Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Securities Act”), covering the registration of 2,000,000 shares of Scott’s Liquid Gold’s common stock, par value $.10 per share (the “Shares”), for issuance under the 2015 Equity and Incentive Plan (the “Plan”).This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S‑K under the Securities Act, and no opinion is expressed or may be implied herein as to any matter pertaining to the contents of the Registration Statement other than as to the valid issuance of the Shares.
